DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5,7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 11-12 of U.S. Patent No. 10,326,063 in view of Sakano (2005/0224821). 
As to claim 1, claims 1,3-8,11-12 of US Patent ‘063 discloses:
1. An optical semiconductor element mounting package having a recessed part that serves as an optical semiconductor element mounting region, wherein the package is formed by integrating: a resin molding composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part; and at least a pair of positive and negative lead electrodes disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes, except an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package.  

Sakano discloses an outer surface of the resin molding 1 and an outer surface of the at least one of the lead electrodes 2a, 2b are planar at an outer surface of the package. (see figure 1).

Therefore, it would have been obvious to an artisan at the time of the invention to construct the invention of US Patent ‘063 to include an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package as taught by Sakano, because it is desirous in the art to achieve the predictable result for simplifying packaging of the device. 

As to claim 2, claims 1,3-8,11-12 of US Patent ‘063 as modified by Sakano discloses:

2. The optical semiconductor element mounting package according to claim 1, wherein each one of the lead electrodes includes a metal film on a surface of the lead electrodes so as to form part of the bottom face of the recessed part.  

As to claim 3, claims 1,3-8,11-12 of US Patent ‘063 as modified by Sakano discloses:
3. The optical semiconductor element mounting package according to claim 2, wherein a material of the metal film is silver, Nickel, aluminum, gold, palladium, or an alloy thereof.  

As to claim 4, claims 1,3-8,11-12 of US Patent ‘063 as modified by Sakano discloses:
4. The optical semiconductor element mounting package according to claim 1, wherein the positive lead electrode has a first inner end, the negative lead electrode has a second inner end opposite to the first inner end of the positive lead electrode, and at least one side face of the first inner end and the second inner end is curved.  

As to claim 5, claims 1,3-8,11-12 of US Patent ‘063 as modified by Sakano discloses:
5. The optical semiconductor element mounting package according to claim 1, wherein each one of the lead electrodes has a lower major surface opposite to the bottom face of the recessed part, and the lower major surfaces of the lead electrodes are not in contact with the resin molding. 

As to claim 7, claims 1,3-8,11-12 of US Patent ‘063 as modified by Sakano discloses: 
7. The optical semiconductor element mounting package according to claim 1, wherein the thermosetting light-reflecting resin composition includes a white pigment, and a material of the white pigment includes sodium silicate glass, aluminum silicate glass, sodium borate glass, alumina, and shirasu. 

As to claim 9, claims 1,3-8,11-12 of US Patent ‘063 as modified by Sakano discloses:
 
9. The optical semiconductor element mounting package according to claim 1, wherein the thermosetting light-reflecting resin composition includes an inorganic filler, and the inorganic filler is at least one selected from the group consisting of silica, alumina, magnesium oxide, antimony oxide, aluminum hydroxide, magnesium hydroxide, barium sulfate, magnesium carbonate, barium carbonate, and a mixture thereof.  

As to claim 10, claims 1,3-8,11-12 of US Patent ‘063 as modified by Sakano discloses:

10. The optical semiconductor element mounting package according to claim 1, wherein the resin molding composed of the thermosetting light-reflecting resin composition has an optical reflectivity of at least 80% at a wavelength of 350 nm to 800 nm .  

As to claim 11, claims 1,3-8,11-12 of US Patent ‘063 discloses:

11.An optical semiconductor device, comprising: an optical semiconductor element mounting package having a recessed part that serves as a mounting region, wherein the package is formed by integrating: a resin molding composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part; and at least a pair of positive and negative lead electrodes disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes, and an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package; an optical semiconductor element mounted on the bottom face of the recessed part of the package; and a sealing resin covering the optical semiconductor element in the recessed part, wherein the sealing resin is transmissive to light.  

Sakano discloses an outer surface of the resin molding 1 and an outer surface of the at least one of the lead electrodes 2a, 2b are planar at an outer surface of the package. (see figure 1).

Therefore, it would have been obvious to an artisan at the time of the invention to construct the invention of US Patent ‘063 to include an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package as taught by Sakano, because it is desirous in the art to achieve the predictable result for simplifying packaging of the device. 


As to claim 12, claims 1,3-8,11-12 of US Patent ‘063 as modified by Sakano discloses:

12. The optical semiconductor device according to claim 11, wherein the optical semiconductor element includes a first electrode and a second electrode electrically connected to the positive and negative lead electrodes by conductive wires, respectively.  

As to claim 13, claims 1,3-8,11-12 of US Patent ‘063 as modified by Sakano discloses:
13. The optical semiconductor device according to claim 11, wherein the optical semiconductor element includes: a first electrode formed at a bottom part of the optical semiconductor element and bonded to one of the positive and negative lead electrodes; and a second electrode formed at a top part of the optical semiconductor element and electrically connected to the other one of the positive and negative lead electrodes by a conductive wire, wherein in the recessed part, the one of the positive and negative lead electrodes has a first exposed area, the other one of the positive and negative lead electrodes has a second exposed area, and the first exposed area is greater than the second exposed area.  

As to claim 14, claims 1,3-8,11-12 of US Patent ‘063 as modified by Sakano discloses:

14. The optical semiconductor device according to claim 11, wherein the optical semiconductor element includes: a first electrode formed at a bottom part of the optical semiconductor element and electrically connected to one of the positive and negative lead electrodes; and a second electrode formed at the bottom part of the optical semiconductor element and electrically connected to the other one of the positive and negative lead electrodes.  


Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 11-12 of U.S. Patent No. 10,326,063.
As to claim 15, claims 1,3-8,11-12 of US Patent ‘063 discloses:

15. An optical semiconductor element mounting package having a 35 recessed part that serves as an optical semiconductor element mounting region, wherein the package is formed by integrating: a resin molding composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part, the thermosetting light-reflecting resin composition includes an inorganic filler having a particle size ranges from 0.1 um to 100 um; and at least a pair of positive and negative lead electrodes disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes.  

As to claim 16, claims 1,3-8,11-12 of US Patent ‘063 discloses:

16. The optical semiconductor element mounting package according to claim 15, wherein each one of the lead electrodes has a lower major surface opposite to the bottom face of the recessed part, and the lower major surfaces of the lead electrodes are not in contact with the resin molding.  

Claim 1-2,4-5,7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,950,767 in view of Sakano (2005/0224821). 
As to claim 1, claims 1-11 of US Patent ‘767 discloses:
1. An optical semiconductor element mounting package having a recessed part that serves as an optical semiconductor element mounting region, wherein the package is formed by integrating: a resin molding composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part; and at least a pair of positive and negative lead electrodes disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes, except an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package.  

Sakano discloses an outer surface of the resin molding 1 and an outer surface of the at least one of the lead electrodes 2a, 2b are planar at an outer surface of the package. (see figure 1).

Therefore, it would have been obvious to an artisan at the time of the invention to construct the invention of US Patent ‘767 to include an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package as taught by Sakano, because it is desirous in the art to achieve the predictable result for simplifying packaging of the device. 

As to claim 2, claims 1-11 of US Patent ‘767 as modified by Sakano discloses:

2. The optical semiconductor element mounting package according to claim 1, wherein each one of the lead electrodes includes a metal film on a surface of the lead electrodes so as to form part of the bottom face of the recessed part.  

As to claim 3, claims 1-11 of US Patent ‘767 as modified by Sakano discloses:
3. The optical semiconductor element mounting package according to claim 2, wherein a material of the metal film is silver, Nickel, aluminum, gold, palladium, or an alloy thereof.  

As to claim 4, claims 1-11 of US Patent ‘767 as modified by Sakano discloses:
4. The optical semiconductor element mounting package according to claim 1, wherein the positive lead electrode has a first inner end, the negative lead electrode has a second inner end opposite to the first inner end of the positive lead electrode, and at least one side face of the first inner end and the second inner end is curved.  

As to claim 5, claims 1-11 of US Patent ‘767 as modified by Sakano discloses:
5. The optical semiconductor element mounting package according to claim 1, wherein each one of the lead electrodes has a lower major surface opposite to the bottom face of the recessed part, and the lower major surfaces of the lead electrodes are not in contact with the resin molding. 

As to claim 7, claims 1-11 of US Patent ‘767 as modified by Sakano discloses: 
7. The optical semiconductor element mounting package according to claim 1, wherein the thermosetting light-reflecting resin composition includes a white pigment, and a material of the white pigment includes sodium silicate glass, aluminum silicate glass, sodium borate glass, alumina, and shirasu. 

As to claim 9, claims 1-11 of US Patent ‘767 as modified by Sakano discloses:
 
9. The optical semiconductor element mounting package according to claim 1, wherein the thermosetting light-reflecting resin composition includes an inorganic filler, and the inorganic filler is at least one selected from the group consisting of silica, alumina, magnesium oxide, antimony oxide, aluminum hydroxide, magnesium hydroxide, barium sulfate, magnesium carbonate, barium carbonate, and a mixture thereof.  

As to claim 10, claims 1-11 of US Patent ‘767 as modified by Sakano discloses:

10. The optical semiconductor element mounting package according to claim 1, wherein the resin molding composed of the thermosetting light-reflecting resin composition has an optical reflectivity of at least 80% at a wavelength of 350 nm to 800 nm .  

As to claim 11, claims 1-11 of US Patent ‘767 discloses:

11.An optical semiconductor device, comprising: an optical semiconductor element mounting package having a recessed part that serves as a mounting region, wherein the package is formed by integrating: a resin molding composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part; and at least a pair of positive and negative lead electrodes disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes, and an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package; an optical semiconductor element mounted on the bottom face of the recessed part of the package; and a sealing resin covering the optical semiconductor element in the recessed part, wherein the sealing resin is transmissive to light.  

Sakano discloses an outer surface of the resin molding 1 and an outer surface of the at least one of the lead electrodes 2a, 2b are planar at an outer surface of the package. (see figure 1).

Therefore, it would have been obvious to an artisan at the time of the invention to construct the invention of US Patent ‘767 to include an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package as taught by Sakano, because it is desirous in the art to achieve the predictable result for simplifying packaging of the device. 


As to claim 12, claims 1-11 of US Patent ‘767 as modified by Sakano discloses:

12. The optical semiconductor device according to claim 11, wherein the optical semiconductor element includes a first electrode and a second electrode electrically connected to the positive and negative lead electrodes by conductive wires, respectively.  

As to claim 13, claims 1-11 of US Patent ‘767 as modified by Sakano discloses:
13. The optical semiconductor device according to claim 11, wherein the optical semiconductor element includes: a first electrode formed at a bottom part of the optical semiconductor element and bonded to one of the positive and negative lead electrodes; and a second electrode formed at a top part of the optical semiconductor element and electrically connected to the other one of the positive and negative lead electrodes by a conductive wire, wherein in the recessed part, the one of the positive and negative lead electrodes has a first exposed area, the other one of the positive and negative lead electrodes has a second exposed area, and the first exposed area is greater than the second exposed area.  

As to claim 14, claims 1-11 of US Patent ‘767 as modified by Sakano discloses:

14. The optical semiconductor device according to claim 11, wherein the optical semiconductor element includes: a first electrode formed at a bottom part of the optical semiconductor element and electrically connected to one of the positive and negative lead electrodes; and a second electrode formed at the bottom part of the optical semiconductor element and electrically connected to the other one of the positive and negative lead electrodes.  

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,950,767.

As to claim 15, claims 1-11 of US Patent ‘767 discloses:

15. An optical semiconductor element mounting package having a recessed part that serves as an optical semiconductor element mounting region, wherein the package is formed by integrating: a resin molding composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part, the thermosetting light-reflecting resin composition includes an inorganic filler having a particle size ranges from 0.1 um to 100 um; and at least a pair of positive and negative lead electrodes disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes.  

As to claim 16, claims 1-11 of US Patent ‘767 discloses:

16. The optical semiconductor element mounting package according to claim 15, wherein each one of the lead electrodes has a lower major surface opposite to the bottom face of the recessed part, and the lower major surfaces of the lead electrodes are not in contact with the resin molding.

Claims 1-5,7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,10-14 of U.S. Patent No. 9,673,362 in view of Sakano (2005/0224821). 
As to claim 1, claims 1-7,10-14 of US Patent ‘362 discloses:
1. An optical semiconductor element mounting package having a recessed part that serves as an optical semiconductor element mounting region, wherein the package is formed by integrating: a resin molding composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part; and at least a pair of positive and negative lead electrodes disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes, except an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package.  

Sakano discloses an outer surface of the resin molding 1 and an outer surface of the at least one of the lead electrodes 2a, 2b are planar at an outer surface of the package. (see figure 1).

Therefore, it would have been obvious to an artisan at the time of the invention to construct the invention of US Patent ‘362 to include an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package as taught by Sakano, because it is desirous in the art to achieve the predictable result for simplifying packaging of the device. 

As to claim 2, claims 1-7,10-14 of US Patent ‘362 as modified by Sakano discloses:
2. The optical semiconductor element mounting package according to claim 1, wherein each one of the lead electrodes includes a metal film on a surface of the lead electrodes so as to form part of the bottom face of the recessed part.  

As to claim 3, claims 1-7,10-14 of US Patent ‘362 as modified by Sakano discloses:
3. The optical semiconductor element mounting package according to claim 2, wherein a material of the metal film is silver, Nickel, aluminum, gold, palladium, or an alloy thereof.  

As to claim 4, claims 1-7,10-14 of US Patent ‘362 as modified by Sakano discloses:
4. The optical semiconductor element mounting package according to claim 1, wherein the positive lead electrode has a first inner end, the negative lead electrode has a second inner end opposite to the first inner end of the positive lead electrode, and at least one side face of the first inner end and the second inner end is curved.  

As to claim 5, claims 1-7,10-14 of US Patent ‘362 as modified by Sakano discloses:
5. The optical semiconductor element mounting package according to claim 1, wherein each one of the lead electrodes has a lower major surface opposite to the bottom face of the recessed part, and the lower major surfaces of the lead electrodes are not in contact with the resin molding. 

As to claim 6, claims 1-7,10-14 of US Patent ‘362 as modified by Sakano discloses:
6. The optical semiconductor element mounting package according to claim 1, wherein the thermosetting light-reflecting resin composition includes a white pigment having a particle size ranges from 0.1 um to 50 um.  


As to claim 7, claims 1-7,10-14 of US Patent ‘362 as modified by Sakano discloses: 
7. The optical semiconductor element mounting package according to claim 1, wherein the thermosetting light-reflecting resin composition includes a white pigment, and a material of the white pigment includes sodium silicate glass, aluminum silicate glass, sodium borate glass, alumina, and shirasu. 

As to claim 9, claims 1-7,10-14 of US Patent ‘362 as modified by Sakano discloses:
 
9. The optical semiconductor element mounting package according to claim 1, wherein the thermosetting light-reflecting resin composition includes an inorganic filler, and the inorganic filler is at least one selected from the group consisting of silica, alumina, magnesium oxide, antimony oxide, aluminum hydroxide, magnesium hydroxide, barium sulfate, magnesium carbonate, barium carbonate, and a mixture thereof.  

As to claim 10, claims 1-7,10-14 of US Patent ‘362 as modified by Sakano discloses:

10. The optical semiconductor element mounting package according to claim 1, wherein the resin molding composed of the thermosetting light-reflecting resin composition has an optical reflectivity of at least 80% at a wavelength of 350 nm to 800 nm .  

As to claim 11, claims 1-7,10-14 of US Patent ‘362 discloses:

11.An optical semiconductor device, comprising: an optical semiconductor element mounting package having a recessed part that serves as a mounting region, wherein the package is formed by integrating: a resin molding composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part; and at least a pair of positive and negative lead electrodes disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes, and an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package; an optical semiconductor element mounted on the bottom face of the recessed part of the package; and a sealing resin covering the optical semiconductor element in the recessed part, wherein the sealing resin is transmissive to light.  

Sakano discloses an outer surface of the resin molding 1 and an outer surface of the at least one of the lead electrodes 2a, 2b are planar at an outer surface of the package. (see figure 1).

Therefore, it would have been obvious to an artisan at the time of the invention to construct the invention of US Patent ‘362 to include an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package as taught by Sakano, because it is desirous in the art to achieve the predictable result for simplifying packaging of the device. 


As to claim 12, claims 1-7,10-14 of US Patent ‘362 as modified by Sakano discloses:

12. The optical semiconductor device according to claim 11, wherein the optical semiconductor element includes a first electrode and a second electrode electrically connected to the positive and negative lead electrodes by conductive wires, respectively.  

As to claim 13, claims 1-7,10-14 of US Patent ‘362 as modified by Sakano discloses:
13. The optical semiconductor device according to claim 11, wherein the optical semiconductor element includes: a first electrode formed at a bottom part of the optical semiconductor element and bonded to one of the positive and negative lead electrodes; and a second electrode formed at a top part of the optical semiconductor element and electrically connected to the other one of the positive and negative lead electrodes by a conductive wire, wherein in the recessed part, the one of the positive and negative lead electrodes has a first exposed area, the other one of the positive and negative lead electrodes has a second exposed area, and the first exposed area is greater than the second exposed area.  

As to claim 14, claims 1-7,10-14 of US Patent ‘362 as modified by Sakano discloses:

14. The optical semiconductor device according to claim 11, wherein the optical semiconductor element includes: a first electrode formed at a bottom part of the optical semiconductor element and electrically connected to one of the positive and negative lead electrodes; and a second electrode formed at the bottom part of the optical semiconductor element and electrically connected to the other one of the positive and negative lead electrodes.  

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,10-14 of U.S. Patent No. 9,673,362.

As to claim 15, claims 1-7,10-14 of US Patent ‘362 discloses:

15. An optical semiconductor element mounting package having a recessed part that serves as an optical semiconductor element mounting region, wherein the package is formed by integrating: a resin molding composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part, the thermosetting light-reflecting resin composition includes an inorganic filler having a particle size ranges from 0.1 um to 100 um; and at least a pair of positive and negative lead electrodes disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes.  

As to claim 16, claims 1-7,10-14 of US Patent ‘362 discloses:

16. The optical semiconductor element mounting package according to claim 15, wherein each one of the lead electrodes has a lower major surface opposite to the bottom face of the recessed part, and the lower major surfaces of the lead electrodes are not in contact with the resin molding.

Claims 1-5,7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10 of U.S. Patent No. 10,205,072 in view of Sakano (2005/0224821). 
As to claim 1, claims 1-2,9-10 of US Patent ‘072 discloses:
1. An optical semiconductor element mounting package having a recessed part that serves as an optical semiconductor element mounting region, wherein the package is formed by integrating: a resin molding composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part; and at least a pair of positive and negative lead electrodes disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes, except an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package.  

Sakano discloses an outer surface of the resin molding 1 and an outer surface of the at least one of the lead electrodes 2a, 2b are planar at an outer surface of the package. (see figure 1).

Therefore, it would have been obvious to an artisan at the time of the invention to construct the invention of US Patent ‘072 to include an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package as taught by Sakano, because it is desirous in the art to achieve the predictable result for simplifying packaging of the device. 

As to claim 2, claims 1-2,9-10 of US Patent ‘072 as modified by Sakano discloses:

2. The optical semiconductor element mounting package according to claim 1, wherein each one of the lead electrodes includes a metal film on a surface of the lead electrodes so as to form part of the bottom face of the recessed part.  

As to claim 3, claims 1-2,9-10 of US Patent ‘072 as modified by Sakano discloses:
3. The optical semiconductor element mounting package according to claim 2, wherein a material of the metal film is silver, Nickel, aluminum, gold, palladium, or an alloy thereof.  

As to claim 4, claims 1-2,9-10 of US Patent ‘072 as modified by Sakano discloses:
4. The optical semiconductor element mounting package according to claim 1, wherein the positive lead electrode has a first inner end, the negative lead electrode has a second inner end opposite to the first inner end of the positive lead electrode, and at least one side face of the first inner end and the second inner end is curved.  

As to claim 5, claims 1-2,9-10 of US Patent ‘072 as modified by Sakano discloses:
5. The optical semiconductor element mounting package according to claim 1, wherein each one of the lead electrodes has a lower major surface opposite to the bottom face of the recessed part, and the lower major surfaces of the lead electrodes are not in contact with the resin molding. 

As to claim 11, claims 1-2,9-10 of US Patent ‘072 discloses:

11.An optical semiconductor device, comprising: an optical semiconductor element mounting package having a recessed part that serves as a mounting region, wherein the package is formed by integrating: a resin molding composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part; and at least a pair of positive and negative lead electrodes disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes, and an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package; an optical semiconductor element mounted on the bottom face of the recessed part of the package; and a sealing resin covering the optical semiconductor element in the recessed part, wherein the sealing resin is transmissive to light.  

Sakano discloses an outer surface of the resin molding 1 and an outer surface of the at least one of the lead electrodes 2a, 2b are planar at an outer surface of the package. (see figure 1).

Therefore, it would have been obvious to an artisan at the time of the invention to construct the invention of US Patent ‘072 to include an outer surface of the resin molding and an outer surface of the at least one of the lead electrodes are planar at an outer surface of the package as taught by Sakano, because it is desirous in the art to achieve the predictable result for simplifying packaging of the device. 


As to claim 12, claims 1-2,9-10 of US Patent ‘072 as modified by Sakano discloses:

12. The optical semiconductor device according to claim 11, wherein the optical semiconductor element includes a first electrode and a second electrode electrically connected to the positive and negative lead electrodes by conductive wires, respectively.  

As to claim 13, claims 1-2,9-10 of US Patent ‘072 as modified by Sakano discloses:
13. The optical semiconductor device according to claim 11, wherein the optical semiconductor element includes: a first electrode formed at a bottom part of the optical semiconductor element and bonded to one of the positive and negative lead electrodes; and a second electrode formed at a top part of the optical semiconductor element and electrically connected to the other one of the positive and negative lead electrodes by a conductive wire, wherein in the recessed part, the one of the positive and negative lead electrodes has a first exposed area, the other one of the positive and negative lead electrodes has a second exposed area, and the first exposed area is greater than the second exposed area.  

As to claim 14, claims 1-2,9-10 of US Patent ‘072 as modified by Sakano discloses:

14. The optical semiconductor device according to claim 11, wherein the optical semiconductor element includes: a first electrode formed at a bottom part of the optical semiconductor element and electrically connected to one of the positive and negative lead electrodes; and a second electrode formed at the bottom part of the optical semiconductor element and electrically connected to the other one of the positive and negative lead electrodes.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2,5-16 are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Sakano (2005/0224821).


    PNG
    media_image1.png
    458
    632
    media_image1.png
    Greyscale

As to claim 1, figure 1 [0018-0100], Sakano discloses:
1. An optical semiconductor element mounting package having a recessed part that serves as an optical semiconductor element 5 mounting region, wherein the package is formed by integrating: a resin molding 1 composed of a thermosetting light-reflecting resin composition, which forms at least the side faces 1a of the recessed part; and at least a pair of positive and negative lead electrodes 2a, 2b disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes, and an outer surface of the resin molding 1 and an outer surface of the at least one of the lead electrodes 2a, 2b are planar at an outer surface of the package.  

As to claim 2, figure 1 [0018-0100], Sakano discloses:
2. The optical semiconductor element mounting package according to claim 1, wherein each one of the lead electrodes 2a,2b includes a metal film on a surface of the lead electrodes 2a,2b so as to form part of the bottom face of the recessed part.  

As to claim 5, figure 1 [0018-0100], Sakano discloses:
5. The optical semiconductor element mounting package according to claim 1, wherein each one of the lead electrodes 2a,2b has a lower major surface opposite to the bottom face of the recessed part, and the lower major surfaces of the lead electrodes are not in contact with the resin molding 1.  

As to claim 6, figure 1 [0018-0100], Sakano discloses:
6. The optical semiconductor element mounting package according to claim 1, wherein the thermosetting light-reflecting resin composition includes a white pigment 82 having a particle size ranges from 0.1 um to 50 um.  

As to claim 7, figure 1 [0018-0100], Sakano discloses:
7. The optical semiconductor element mounting package according to claim 1, wherein the thermosetting light-reflecting resin composition includes a white pigment 82, and a material of the white pigment 82 includes sodium silicate glass, aluminum silicate glass, sodium borate glass, alumina, and shirasu.  

As to claim 8, figure 1 [0018-0100], Sakano discloses:
8. The optical semiconductor element mounting package according to claim 1, wherein the thermosetting light-reflecting resin composition 1 includes an inorganic filler having a particle size ranges within from 0.1 um to 100 um.  

As to claim 9, figure 1 [0018-0100], Sakano discloses:

9. The optical semiconductor element mounting package according to claim 1, wherein the thermosetting light-reflecting resin composition includes an inorganic filler, and the inorganic filler is at least one selected from the group consisting of silica, alumina, magnesium oxide, antimony oxide, aluminum hydroxide, magnesium hydroxide, barium sulfate, magnesium carbonate, barium carbonate, and a mixture thereof.  

As to claim 10, figure 1 [0018-0100], Sakano discloses:
10. The optical semiconductor element mounting package according to claim 1, wherein the resin molding 1 composed of the thermosetting light-reflecting resin composition has an optical reflectivity of at least 80% at a wavelength of 350 nm to 800 nm .  

As to claim 11, figure 1 [0018-0100], Sakano discloses:
11.An optical semiconductor device, comprising: an optical semiconductor element 5 mounting package having a recessed part that serves as a mounting region, wherein the package is formed by integrating: a resin molding 1 composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part; and at least a pair of positive and negative lead electrodes 2a,2b disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes 2a,2b, and an outer surface of the resin molding 1 and an outer surface of the at least one of the lead electrodes 2a,2b are planar at an outer surface of the package; an optical semiconductor element 5 mounted on the bottom face of the recessed part of the package; and a sealing resin 8 covering the optical semiconductor element in the recessed part, wherein the sealing resin 8 is transmissive to light.  

As to claim 12, figure 1 [0018-0100], Sakano discloses:
12. The optical semiconductor device according to claim 11, wherein the optical semiconductor element 5 includes a first electrode and a second electrode 2a,2b electrically connected to the positive and negative lead electrodes 2a,2b by conductive wires 7, respectively.  

As to claim 13, figure 1 [0018-0100], Sakano discloses:
13. The optical semiconductor device according to claim 11, wherein the optical semiconductor element 5 includes: a first electrode 2a formed at a bottom part of the optical semiconductor element and bonded to one of the positive and negative lead electrodes 2a, 2b; and a second electrode5a formed at a top part of the optical semiconductor element and electrically connected to the other one of the positive and negative lead electrodes 2a,2b by a conductive wire 7, wherein in the recessed part, the one of the positive and negative lead electrodes 2a,2b has a first exposed area, the other one of the positive and negative lead electrodes 2a,2b has a second exposed area, and the first exposed area is greater than the second exposed area.  

As to claim 14, figure 1 [0018-0100], Sakano discloses:
14. The optical semiconductor device according to claim 11, wherein the optical semiconductor element 5 includes: a first electrode formed at a bottom part of the optical semiconductor element and electrically connected to one of the positive and negative lead electrodes 2a,2b; and a second electrode 6 formed at the bottom part of the optical semiconductor element and electrically connected to the other one of the positive and negative lead electrodes.  

As to claim 15, figure 1 [0018-0100], Sakano discloses:
15. An optical semiconductor element mounting package having a recessed part that serves as an optical semiconductor element mounting region, wherein the package is formed by integrating: a resin molding composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part, the thermosetting light-reflecting resin composition includes an inorganic filler having a particle size ranges from 0.1 um to 100 um; and at least a pair of positive and negative lead electrodes disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding and the lead electrodes.  

As to claim 16, figure 1 [0018-0100], Sakano discloses:
16. The optical semiconductor element mounting package according to claim 15, wherein each one of the lead electrodes has a lower major surface opposite to the bottom face of the recessed part, and the lower major surfaces of the lead electrodes are not in contact with the resin molding.  


Claim(s) 1-3 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Izuno (2004/0061433).

    PNG
    media_image2.png
    473
    636
    media_image2.png
    Greyscale

As to claim 1, figure 3 [0200-0265], Izuno discloses:
1. An optical semiconductor element mounting package having a recessed part that serves as an optical semiconductor element 101 mounting region, wherein the package is formed by integrating: a resin molding 114 composed of a thermosetting light-reflecting resin composition, which forms at least the side faces of the recessed part; and at least a pair of positive and negative lead electrodes 102 disposed opposite to each other so as to form part of the bottom face of the recessed part, wherein there is no gap at a joint face between the resin molding 114 and the lead electrodes 102, and an outer surface of the resin molding 1 and an outer surface of the at least one of the lead electrodes 102 are planar at an outer surface of the package.  

As to claim 2, figure 3 [0200-0265], Izuno discloses:
2. The optical semiconductor element mounting package according to claim 1, wherein each one of the lead electrodes 102 includes a metal film on a surface of the lead electrodes 102 so as to form part of the bottom face of the recessed part.  

As to claim 3, figure figure 3 [0200-0265], Izuno discloses:
3. The optical semiconductor element mounting package according to claim 2, wherein a material of the metal film 102 is silver, Nickel, aluminum, gold, palladium, or an alloy thereof [0260].  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Izuno in view Murakami (5793099).
Regarding claim 4, Izuno discloses wherein the positive lead electrode has a first inner end, the negative lead electrode has a second inner end opposite to the first inner end of the positive lead electrode, except at least one side face of the first inner end and the second inner end is curved. 
Murakami discloses a device having the positive lead electrode 3A, 3B has a first inner end, the negative lead electrode has a second inner end opposite to the first inner end of the positive lead electrode, and at least one side face of the first inner end and the second inner end is curved.

    PNG
    media_image3.png
    297
    556
    media_image3.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Izuno to teachings of the first and second inner ends being curved as taught by Murakami because it is desirous in the art to achieve the predictable result of securing the electrodes to the packaging device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
	

	
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun (2007/0108455) discloses an LED structure with electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813